JUSTICE McLAREN, dissenting: I respectfully dissent. I authored People v. Lewis (1992), 235 Ill. App. 3d 1003, appeal allowed (1993), 148 Ill. 2d 565. That opinion was based upon People v. Wilk (1988), 124 Ill. 2d 93, and People v. Wallace (1991), 143 Ill. 2d 59. The supreme court in Wilk and Wallace affirmed the dismissals in the appellate court. Applying the rationale contained in Macke (224 Ill. App. 3d 815) to the dispositions of the cases in Wilk and Wallace, I believe that a post-trial motion seeking the reconsideration of a criminal sentence “is a condition precedent to the appeal.” (Wilk, 124 Ill. 2d at 107.) Without such a motion, the appellate court does not have jurisdiction to consider the merits of the appeal. The rationale contained in the majority opinion herein only cites cases where the appeal of an improper sentence was only one of among several issues. In those cases the appellate court obtained jurisdiction of the appeal, due to those other justiciable issues. As in Macke, Lewis, and this case, the only issue by which we may obtain jurisdiction is the alleged improper sentence. I am constrained to follow the language contained in Wilk and Wallace and, therefore, believe that we do not have jurisdiction to consider the merits of this appeal. If I were to consider the merits of the appeal, I would concur in the majority opinion.